5am-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted December 3, 2021, wherein claims 1, 4, 35, 45, 72, 88, 91, 97, 104, 108, and 113 are amended and new claims 460-463 are introduced.  This application is a continuation of US application 16/466945, currently pending, filed June 5, 2019, which is a national stage application of PCT/US2017/064974, filed December 6, 2017, which claims benefit of provisional applications 62/446316, filed January 13, 2017, 62/430849, filed December 6, 2016, and 62/430895, filed December 6, 2016.
Claims 1, 3, 4, 34, 35, 45, 71, 72, 88, 89, 91, 97, 102, 104, 106-108, 110, 111, 113, 117, and 460-463 are pending in this application.
Claims 1, 3, 4, 34, 35, 45, 71, 72, 88, 89, 91, 97, 102, 104, 106-108, 110, 111, 113, 117, and 460-463 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted December 3, 2021, with respect to the rejection of claim 113 under 35 USC 112(d) for failing to further limit the base claim, has been fully considered and found to be persuasive to remove the rejection as claim 113 has been amended so as to no longer encompass all possible embodiments of the base claim.

Applicant’s amendment, submitted December 3, 2021, with respect to the rejection of claims 1, 3, 4, 34, 35, 45, 71, 72, 88, 89, 91, 97, 102, 104, 106-108, 110, 111, 113, and 117 under 35 USC 112(a) for lacking enablement, has been fully considered and found to be persuasive to remove the rejection as 

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 34, 35, 45, 71, 72, 88, 89, 91, 97, 102, 104, 106, 113, 117, and 460-463 are rejected under 35 U.S.C. 103 as being unpatentable over Goedhart et al. (US pre-grant publication 2010/0317573, cited in PTO-892)
Independent claim 1 is directed to a method of treating a disease in a subject associated with an unwanted (e.g. abnormal) level of a short chain fatty acid, comprising selecting and administering to the subject a glycan polymer known to modulate the short chain fatty acid.  The claim further requires that the glycan is an oligosaccharide of average dp 3-15, and that it contains glucose, galactose and/or mannose, and at least one alpha-1,3- or alpha-1,4 bond.  Dependent claims 3, 72, and 97 further specify the disease being treated as belonging to certain conditions including diarrhea.  Dependent claims 34, 35, and 45 further define the glycan as being a substrate for a glucosidase enzyme, defined in terms of the glycotaxa and glycosidase enzyme activity.  In particular, the present specification defines glycotaxa class 1 as being those organisms expressing the genes but or buk, which includes butyrate-producing organisms.

While Goedhart et al. does not specifically disclose a method comprising administering the specific claimed oligosaccharide to a subject suffering from one of the recited conditions, it would have been obvious to one of ordinary skill in the art to administer the compositions described by Goedhart et al. to a subject specifically in need of a modulated level of short-chain fatty acid such as butyrate.  This method would have specifically been suggested by the disclosure by Goedhart et al. that these compositions modulate levels of SCFA including butyrate.  With respect to claims 88, 97, and 102, which describe steps of evaluating the level of the metabolite (e.g. butyrate) in a sample taken from the subject, such a step is suggested by the disclosure by Goedhart that the beneficial effect of the composition is connected with the formation of butyrate.
With respect to claim 35, as discussed above, Applicant’s disclosure defines glycotaxa class 1 as essentially containing the butyrate-forming organisms.  Therefore the fact that the alpha glucan increases butyrate formation indicates that it is a substrate for an enzyme of this glycotaxa.  With 
For these reasons the claimed invention is seen to be prima facie obvious.

Claims 107, 108, 110, and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Goedhart et al. as applied to claims 1, 3, 4, 34, 35, 45, 71, 72, 88, 89, 91, 97, 102, 104, 106, 113, 117, and 460-463 above, and further in view of Martin et al. (References included with PTO-892)
The disclosure of Goedhardt et al. is discussed above.  Goedhardt et al. does not specifically disclose a method further comprising administering a probiotic microorganism as described in claims 107, 108, 110, and 111.
Martin et al. discloses that Faecalibacterium parusnitzii has been shown to be protective in animal models of inflammatory bowel disease. (p. 418 left column second paragraph) F. prausnitzii A2-165 was administered to mice suffering from DNBS colitis. (p. 418 left column third paragraph, right column third paragraph) This probiotic was found to result in reductions in symptoms of colitis. (p. 422 right column last paragraph – p. 424 left column first paragraph) Note that Faecalibacterium parusnitzii A2-165 is one of the butyrate-producing organisms described in table 3 in the specification and would reasonably be considered to fall within the scope of organisms falling within the present claim limitations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer Faecalibacterium parusnitzii A2-165 in combination with the prebiotic therapy described by Goedhardt et al.  One of ordinary skill in the art would have been motivated to do so based on the fact that both the prebiotic and the probiotic agents are disclosed for the same purpose, namely treating inflammatory bowel disease.
prima facie obvious.

Claims 107, 108, 110, and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Goedhart et al. as applied to claims 1, 3, 4, 34, 35, 45, 71, 72, 88, 89, 91, 97, 102, 104, 106, 113, 117, and 460-463 above, and further in view of Noriyuki et al. (Foreign publication JP2010-126457, reference and English machine translation included with PTO-892) in view of Starovoitova et al. (Reference included with PTO-892)
The disclosure of Goedhardt et al. is discussed above.  Goedhardt et al. does not specifically disclose a method further comprising administering a probiotic microorganism as described in claims 107, 108, 110, and 111.
Noriyuki et al. discloses a probiotic including butyric acid producing bacteria. (p. 1 last paragraph of translation) Specific butyric acid bacteria included in this probiotic include Roseburia intestinalis. (p. 2 sixth and seventh paragraphs) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer Roseburia intestinalis in combination with the prebiotic therapy described by Goedhardt et al.  One of ordinary skill in the art would have been motivated to do so based on the fact that this organism is disclosed by Noriyuki et al. to produce butyric acid, which is one of the metabolites targeted by the method of Goedhardt et al.
While Noriyuki et al. does not specifically disclose using R. intestinalis strain XB6B4 as the probiotic, Starovoitova discloses that tannin-metabolizing activity of bacterial is one criterion for the selection of probiotic strains. (p. 1 third paragraph) Among organisms found to have this activity was Roseburia intestinalis XB6B4. (table on fourth page) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to select this particular strain for use as a probiotic as 
Therefore the invention taken as a whole is prima facie obvious.

The following rejections of record in the previous action are maintained:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3, 4, 34, 35, 45, 70-22, 88, 89, 91, 97, 102, 104, 106-108, 110, 111, 113, 117, and 460-463 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 34, 35, 36, 44, 58, 59, 70-72, 88, 89, 91, 97, 102, 104, 106-108, 110, 111, 113, and 117 of copending Application No. 16/466945 (reference application, pre-grant publication 2019/0290675, of record in previous action, herein referred to as ‘945). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘945 anticipate the claimed invention.
Specifically, claim 1 of ‘945 claims a generic method of treating a disease or disorder associated with an unwanted level of a metabolite, comprising selecting a polymer that modulates the level of said metabolite and administering the polymer to a subject.  Claim 4 of ‘945 further defines the polymer by the same structural features recited in instant claims 1 and 4.  Claim 61 of ‘945 further defines the metabolite as TMAO.  For these reasons the claims of ‘945 anticipate instant claim 1.  Furthermore claims 4, 34, 35, 36, 44, 58, 59, 70-72, 88, 89, 91, 97, 102, 104, 106-108, 110, 111, 113, and 117 of ‘945 add the same additional limitations as dependent claims 3, 34, 36, 44, 70-22, 88, 89, 91, 97, 102, 104, 106-108, 110, 111, 113, and 117 of the instant application, claims 33 and 34 of ‘945 defining the structure and composition of the polymer, claims 37 and 45 defining the nature of the bacterial species affected by the polymer, claims 58 and 59 defining the metabolite as butyrate, and claims 70-72 defining .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	1/5/2022